Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 1 of 25 PageID #: 1148
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 2 of 25 PageID #: 1149
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 3 of 25 PageID #: 1150
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 4 of 25 PageID #: 1151
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 5 of 25 PageID #: 1152
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 6 of 25 PageID #: 1153
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 7 of 25 PageID #: 1154
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 8 of 25 PageID #: 1155
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 9 of 25 PageID #: 1156
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 10 of 25 PageID #:
                                    1157
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 11 of 25 PageID #:
                                    1158
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 12 of 25 PageID #:
                                    1159
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 13 of 25 PageID #:
                                    1160
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 14 of 25 PageID #:
                                    1161
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 15 of 25 PageID #:
                                    1162
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 16 of 25 PageID #:
                                    1163
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 17 of 25 PageID #:
                                    1164
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 18 of 25 PageID #:
                                    1165
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 19 of 25 PageID #:
                                    1166
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 20 of 25 PageID #:
                                    1167
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 21 of 25 PageID #:
                                    1168
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 22 of 25 PageID #:
                                    1169
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 23 of 25 PageID #:
                                    1170
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 24 of 25 PageID #:
                                    1171
Case 2:19-cv-03365-DRH-SIL Document 55-16 Filed 05/11/20 Page 25 of 25 PageID #:
                                    1172
